on rehearing.
Montgomery, C. J.
This case was decided at the June term, 1900, and is reported above. A rehearing has been granted, and we have been favored with full briefs and able arguments by counsel.
It is strenuously insisted that the court was in error in determining that, on the probate of a will, it is not the duty of the court to construe the terms of the will. Upon full consideration, we are thoroughly convinced that the former opinion correctly states the general rule. In 1 Woerner, Adm’n, § 222, it is said:
“A court of probate determines only whether the instrument propounded has been executed by the testator and attested by the witnesses in the manner prescribed by the statute, and that he possessed sufficient testamentary capacity, — in other words, whether the instrument is the *447testator’s spontaneous act, expressing his last will in the form recognized by law. Its approval of the will relates only to the form. Void bequests are not validated thereby, nor should the probate distinguish between valid and void,certain and uncertain, rational or impossible, dispositions of the testator. All such questions are for the courts of construction, which are bound by the judgments of courts of probate only as to the due execution.”
In addition to the cases cited in our former opinion, this holding is supported by Cox v. Cox, 101 Mo. 168 (13 S. W. 1055), and the cases cited in 1 Woerner, Adm’n, § 228, * p. 502, note 4. See, also, Hawes v. Humphrey, 9 Pick. 350 (20 Am. Dec. 481). It is true, as stated in our former opinion, that the probate court, upon the distribution of the estate, may construe the will for certain purposes; but, as was said by Campbell, C. J., in Frazer v. Wayne Circuit Judge, 39 Mich. 198, the question to be determined upon the probate of a will is the question of will or no will.
But it is contended that there may be cases in which, as bearing upon the other issues in the case, it is necessary in the probate of a will for the court in some measure to construe the will. This was not denied in the former opinion, nor was it denied the contestants in this case by the trial judge. The court in effect charged the jury that the provision relating to the establishment of a home for aged men and women was, in part at least, void in law, but declined to charge that this would invalidate the whole will; and in this we think he committed no error. If, as a matter of fact, the estate left was insufficient to establish a home for aged men and women, the proponent would take under the will, irrespective of the question of the validity of the trust. We can add little to what was said in our former opinion upon this subject.
It was strenuously insisted on the argument that the court was in error in his instructions upon the question of burden of proof. It seems to be conceded that the court in the first instance correctly stated the rule. He said to the jury, referring to the preparation of this will by proponent’s husband, that:
*448“ The law looks upon that matter with a degree of suspicion, and I think we all of us would naturally regard it with a degree of suspicion; and the degree of suspicion with which it is to be regarded, no doubt, gentlemen, is for you to determine, and not for the court, as the weight of all evidence belongs to you, and not to the court. But, under the law, gentlemen, it is sufficient to change what we call the burden of proof, and make it, under those circumstances, incumbent upon the party who offers the will for probate to satisfy you of the honesty of the purpose of the party, of the action of the parties, and to satisfy you that it was not procured by undue influence.”
Further on in his charge the court said:
' ‘ Much stress is alwaj-s laid by counsel upon the burden of proof. I think, to a considerable extent, it is more or less of a bugbear, because it only means this: That, if the testimony is exactly balanced in your minds, — you cannot say there is more evidence upon one side of the proposition than upon the other, — ■ * * * the case shall be given against the party who has to sustain the burden of proof. In my own individual experience, I have yet to see a case in which I could find, in my own mind, that the testimony was exactly balanced.”
The court, however, concludes his instructions upon this subject as follows:
“By the burden of proof we mean that evidence which satisfies you of the very right of the one party or of the other; and if Mrs. Dudley, in this case, has satisfied you of .the right of her position, then she has sustained the burden of proof with reference to undue influence. If you believe from her testimony that it was honest .and fair, and expressed the will and desire of Helen E. Gibson, then she has sustained the burden of proof. Unless she has done this, she has not sustained the burden of proof, I think, and under those circumstances the will would be void as having been procured by undue influence.”
We do not think that this charge, taken as a whole, could have misled the jury. They were correctly told that the circumstance that the will was drawn by proponent’s husband was a circumstance which raised a suspicion; and they could not have heard this charge without understand*449ing that it was the duty of the proponent to remove this suspicion by evidence.
The other questions discussed on the rehearing have had full consideration, but we are not disposed to depart from our former holding, and the judgment will stand affirmed.
Moore, Long, and Grant, JJ., concurred. Hooker, J., did not sit.